DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to an improved brass smoking pipe assembly, classified in A24F 1/32.
II. Claims 8-11, drawn to a smoking pipe assembly, classified in A24F 1/00.
III. Claims 12-20, drawn to a smoking pipe assembly, classified in A24F 1/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Group I requires an improved brass smoking pipe assembly comprising a brass smoking pipe comprising a brass bowl with a brass bowl diameter and a storage canister with a storage canister diameter, a plurality of quartz crystal bowls with a quartz crystal bowl diameter less than brass bowl diameter and the storage canister diameter, each quartz crystal bowl having a top rim, a bottom surface, and a central draft hole centered in the bottom surface, said central draft hole having central quartz crystal bowl draft hole diameter, and a support attached to the retaining rod, which are not required by group II. Group II requires a smoking pipe assembly comprising a brass smoking pipe comprising a brass bowl with a center, a central draft hole the center of the brass bowl, one or more peripheral draft holes in the brass bowl, not at the center, said central draft . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. Group I requires an improved brass smoking pipe assembly comprising a brass smoking pipe comprising a brass bowl with a brass bowl diameter and a storage canister with a storage canister diameter, a plurality of quartz crystal bowls with a quartz crystal bowl diameter less than brass bowl diameter and the storage canister diameter, each quartz crystal bowl having a top rim, a bottom surface, and a central draft hole centered in the bottom surface, said central draft hole having central quartz crystal bowl draft hole diameter, and a support attached to the retaining rod, which are not required by group III. Group III requires a smoking pipe assembly comprising a tar trap with a vertical exterior wall, said tar trap comprising a dish at least ¼” deep, said dish having a vertical interior wall and a concavity, a smoking hole in the vertical interior wall, situated essentially above the concavity, a circumferential groove the vertical exterior wall, and an O-ring in the circumferential groove, which are not required by group I. See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Group II requires a smoking pipe assembly comprising a brass smoking pipe comprising a brass bowl with a center, a central draft hole the center of the brass bowl, one or more peripheral draft holes in the brass bowl, not at the center, said central draft hole and peripheral draft holes measuring at least 3/32” in diameter, and said peripheral draft holes drilled at an angle of 10°-30° toward the center of the brass bowl, which are not required by group III. Group III requires a smoking pipe assembly comprising a tar trap with a vertical exterior wall, said tar trap comprising a dish at least ¼” deep, said dish having a vertical interior wall and a concavity, a smoking hole in the vertical interior wall, situated essentially above the concavity, a circumferential groove the vertical exterior wall, and an O-ring in the circumferential groove, which are not required by group I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of their different classification
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL E SPARKS/               Examiner, Art Unit 1747